Exhibit 10.43

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of March 16, 2010, is
entered into by and among BGC Partners, Inc., a Delaware corporation (the
“Company”), BGC Holdings, L.P., a Delaware limited partnership (“BGC Holdings”),
and Cantor Fitzgerald, L.P. (“Cantor” or the “Purchaser”).

WHEREAS, BGC Holdings desires to issue and sell to the Purchaser, and the
Purchaser desires to subscribe for and purchase from BGC Holdings, $150,000,000
aggregate principal amount of BGC Holdings’ 8.75% Convertible Senior Notes due
2015 (the “BGC Holdings Notes”), initially convertible into 21,398,003 units of
BGC Holdings Exchangeable Limited Partnership Interests, as defined in the
Amended and Restated Limited Partnership Agreement of BGC Holdings, L.P., as
amended (the “LP Agreement”);

WHEREAS, BGC Holdings will lend the $150,000,000 proceeds from the sale of the
BGC Holdings Notes to the Company in exchange for the Company’s 8.75%
Convertible Senior Notes due 2015, initially convertible into 21,398,003 shares
of the Company’s Class A Common Stock, par value $0.01 per share (the “Company
Notes”); and

WHEREAS, Purchaser, or a Designated Holder (as defined in the BGC Holdings
Notes) of a BGC Holdings Note, shall, in addition to the conversion right, have
the right to exchange all or any portion of the BGC Holdings Notes for an equal
principal amount of Company Notes; and

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, BGC
Holdings and the Purchaser, intending to be legally bound, hereby agree as
follows:

ARTICLE I

PURCHASE, SALE AND EXCHANGE OF NOTES

SECTION 1.1.     Agreement to Sell and Purchase the Notes.    Subject to the
terms and conditions hereof, BGC Holdings agrees to issue and sell to the
Purchaser, and the Purchaser agrees to subscribe for and purchase from BGC
Holdings, the BGC Holdings Notes in exchange for the purchase price (the
“Purchase Price”) equal to BGC Holdings Notes in the aggregate principal amount
of $150,000,000. The closing of the purchase and sale of the BGC Holdings Notes
shall be on March 30, 2010 (the “Closing”).



--------------------------------------------------------------------------------

SECTION 1.2.    Actions at the Closing.    At the Closing:

 

•  

The Purchaser shall pay the Purchase Price for the BGC Holdings Notes and BGC
Holdings shall issue the BGC Holdings Notes to the Purchaser. Up to $25,000,000
of such $150,000,000 BGC Holdings Notes may be purchased by Howard W. Lutnick
and/or his related designees. Purchaser shall further be entitled to require BGC
Holdings to issue all or a portion of the BGC Holdings Notes to any of its
affiliates, provided that such action shall not relieve Purchaser of its
obligation to purchase the BGC Holdings Notes hereunder.

 

•  

The Company, the Purchaser and BGC Holdings will enter into a Registration
Rights Agreement pursuant to which the Company will grant certain registration
rights with respect to the Company Notes and each share of Class A Common Stock
issuable upon conversion of the Company Notes (the “Registration Rights
Agreement”).

 

•  

BGC Holdings will lend the $150,000,000 aggregate proceeds received from the
Purchaser to the Company in exchange for $150,000,000 principal amount of the
Company Notes.

ARTICLE II

MISCELLANEOUS

SECTION 2.1.    Conditions of the Obligations of the Purchaser.    The
obligations of the Purchaser herein are binding and the Purchaser and BGC
Holdings and the Company each agree to execute the documents set forth herein
and such other documents as are necessary and appropriate by March 30, 2010.

SECTION 2.2.    The BGC Holdings Note, the Company Note, and the Registration
Rights Agreement shall be in customary form and shall be reasonably satisfactory
to the Purchaser and the Company. The terms and provisions of such documents
shall be consistent in all material respects, to the extent applicable, with the
terms and provisions set forth below:

 

Gross Proceeds

   $150 million

Transaction Type:

   Committed transaction

Maturity/Non-Call Period

   5 years/Non-call life

Coupon

   8.75%

Conversion price

   $7.01

Other provisions

   Change of control put at 100%; anti-dilution adjustments, including dividends
above $0.10 per quarter; cash takeover provision.

Registration rights

   Company Notes (and any underlying Class A Common Stock) will be registered
following the sale or conversion.

Conversion of BGC Holdings Notes

   21,398,003 units of BGC Holdings Exchangeable Limited Partnership Units or
principal amount of Company Notes

Conversion of Company Notes

   21,398,003 shares of Class A Common Stock of BGCP.

 

 

 

 

 

 

 

SECTION 2.3.    Governing Law.    This Agreement shall be governed by and
construed under the law of the State of New York without regard to its choice of
law provisions.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

BGC PARTNERS, INC. By:  

/s/ Howard W. Lutnick

  Name:   Howard W. Lutnick   Title:   Chairman and CEO BGC HOLDINGS, L.P. By:
BGC GP, LLC, its Sole General Partner By:  

/s/ Howard W. Lutnick

  Name:   Howard W. Lutnick   Title:   Chairman and CEO CANTOR FITZGERALD, L.P.
By: CF Group Management, Inc., its Managing General Partner By:  

/s/ Howard W. Lutnick

  Name:   Howard W. Lutnick   Title:   Chairman, CEO and President

 

 

 

 

 

 

 

[Signature Page to the Subscription Agreement, dated as of March 16, 2010,

by and among BGC Partners, Inc., BGC Holdings, L.P. and the Purchaser listed
herein]